Citation Nr: 0203412	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military during 
World War II, from May 1944 to November 1945.

In August 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claim for special monthly pension (SMP)-based both 
on the need for the regular aid and attendance of another 
person (A&A) and, alternatively, as being housebound (HB).  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board), and he requested a hearing before a local 
hearing officer at the RO when submitting his February 2001 
Substantive Appeal (on VA Form 9).  The RO scheduled his 
hearing for May 2001, but he submitted a statement prior to 
the hearing canceling his request.  See, e.g., 38 C.F.R. 
§ 20.704(e) (2001).

More recently, in September 2001, the RO granted SMP benefits 
on the basis of being HB-effective from the date of the 
veteran's claim.  So the only issue remaining on appeal is 
whether he also is entitled to SMP based on A&A.

The Board also notes that medical evidence was received in 
July 2000 concerning the veteran's wife.  But since the RO 
already has begun developing an additional claim for A&A 
benefits for her (in response to a June 2000 claim), 
the Board need not address that additional issue any further 
in this decision.



FINDINGS OF FACT

1.  The veteran is receiving a VA pension based on permanent 
and total disability due to several chronic conditions that 
are not service connected.  They are:  hypertensive and 
arteriosclerotic heart disease, bifascicular block (rated as 
100 percent disabling); peripheral vascular insufficiency of 
the right leg (40 percent); peripheral vascular insufficiency 
of the left leg (also 40 percent); status post excision of 
bilateral cataracts with intraocular lens in place, 
pseudoaphakia (30 percent); degenerative joint disease of the 
lumbar spine (20 percent); moderate to severe degenerative 
joint disease of the right knee, confirmed by X-rays (also 20 
percent); moderate degenerative joint disease of the left 
knee and small suprapatellar effusion (also 20 percent); 
chronic obstructive pulmonary disease (COPD, 0 percent); and 
status post suprapubic prostatectomy (also 0 percent).  The 
combined rating, considering the aggregate effect of all of 
these conditions, is 100 percent and, as alluded to earlier, 
the RO has granted SMP benefits based on being HB.

2.  The veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.

3.  The veteran is not a patient in a nursing home.

4.  The veteran is not bedridden.

5.  Except for reportedly putting on his pants, the veteran's 
disabilities do not prevent him from dressing or undressing 
himself, keeping himself ordinarily clean and presentable, 
feeding himself, attending to wants of nature, or protecting 
himself from the hazards or dangers incident to his daily 
environment.  He also does not have frequent need of 
adjustment of any special prosthetic or orthopedic appliance, 
which by reason of disability cannot be done without aid.


CONCLUSION OF LAW

The criteria have not been met for special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable at a "special," i.e., higher 
rate (with a higher minimum income limit) if a veteran is a 
patient in a nursing home, helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person, or otherwise establishes the 
factual need for the regular aid and attendance of another 
person.  See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351 (2001).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  an inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for 
finding the need for the regular aid and attendance of 
another person and is to be determined based on the actual 
requirement to be confined to a bed.  Conversely, voluntary 
confinement or instances where a physician has prescribed bed 
rest to promote convalescence or cure will not be considered 
"bedridden."  It is not required, however, that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352(a). 
Neither is permanency of the need for regular aid and 
attendance necessary.  VAOPGCPREC 21-94 (Dec. 13, 1994).

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
United States Court of Appeals for Veterans Claims (Court) 
noted:  (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that 
at least one of the enumerated factors be present; and (3) 
the "particular personal function" refers to the enumerated 
factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).

The RO has determined the veteran is permanently and totally 
disabled due to the following conditions-none of which is 
service connected:  hypertensive and arteriosclerotic heart 
disease, bifascicular block (rated as 100 percent disabling); 
peripheral vascular insufficiency of the right leg (40 
percent); peripheral vascular insufficiency of the left leg 
(also 40 percent); status post excision of bilateral 
cataracts with intraocular lens in place, pseudoaphakia (30 
percent); degenerative joint disease of the lumbar spine (20 
percent); moderate to severe degenerative joint disease of 
the right knee, confirmed by X-rays (also 20 percent); 
moderate degenerative joint disease of the left knee and 
small suprapatellar effusion (also 20 percent); chronic 
obstructive pulmonary disease (COPD, 0 percent); and status 
post suprapubic prostatectomy (also 0 percent).  The combined 
rating, considering the aggregate effect of all of these 
conditions, is 100 percent and, as alluded to earlier, the RO 
has granted SMP benefits based on being HB.

The veteran underwent a special A&A medical evaluation in 
July 2000, and more recently in June 2001.  He also underwent 
a full battery of other VA medical evaluations in June 2001 
(of his joints, heart, veins and arteries, eyes, and 
respiratory system).  And as further support for his claim, 
he submitted statements from his private treating physicians 
that are dated in December 1999.  But for the most part, 
these records do not show that he satisfies any of the 
various legal criteria alluded to above to receive SMP 
benefits based on A&A status.  The only possible exception 
concerns whether he can dress and undress himself.

The veteran's daughter accompanied him to the July 2000 A&A 
medical evaluation.  And the examining VA physician indicated 
the veteran "required [her] company and supervision to 
report to [that] examination."  The VA examiner also 
indicated the veteran needs "supervision and close 
observance" due to the high risk of falls due to weakness in 
his extremities-which records show is primarily due to the 
osteoarthritis in his knees and the bilateral peripheral 
vascular insufficiency causing him to experience chronic 
pain, numbness, cramping, etc., even while at rest.  He also 
needs a cane to help him walk.  And even when he does, his 
movements are very slow and unsteady.  And he frequently has 
to stop and rest-not only due to the severity of his 
osteoarthritis and peripheral vascular insufficiency, but 
also as a result of his cardiopulmonary impairment 
attributable to his heart disease and to a much lesser 
extent, his COPD.  So the Board does not dispute that he has 
multiple disabilities, some of which are considerably more 
severe than others; and indeed, because of the extent of his 
disability-as a whole, he was granted a VA pension and even 
SMP benefits because he is HB.  But SMP benefits based on A&A 
status is an entirely different standard altogether and 
requires even more functional impairment than has been 
demonstrated.  The dispositive issue in these types of cases, 
irrespective of the number of disabilities present, is 
whether the veteran actually needs the regular aid and 
attendance of another person.  And when addressing this 
specific question during the July 2000 A&A medical 
evaluation, the examining VA physician said the veteran was 
"independent" with limitation of his age.  So in other 
words, bearing in mind that he is a World War II veteran, 
the types of problems that he has, say, moving about from 
place to place are to be expected considering his age-which 
is not, in turn, tantamount to concluding that he needs the 
aid and assistance of someone else due to the extent of his 
disabilities.  In fact, the VA examiner observed during the 
objective clinical portion of that evaluation that the 
veteran was "able to walk without the assistance of another 
person."  (italics added)  Moreover, that was true even 
acknowledging his use of a walking cane to assist with 
ambulation and the difficulty that he may have in getting out 
and about.

The medical evidence obtained from the more recent battery of 
VA examinations in June 2001 contains similar findings to 
those previously noted.  The VA physician who conducted the 
special A&A evaluation during that month concluded, just as 
earlier determined, that the veteran needed his daughter to 
accompany him to that evaluation (as his attendant) since he 
could not report to that evaluation all by himself.  But 
again, in addressing the specific question at issue, that VA 
examiner also went on to note that the veteran was fully 
capable of attending to his daily activities and needs all 
"by himself without assistance."  (italics added)  The only 
possible exception mentioned by the VA examiner was the 
veteran supposedly getting help to put on his pants, while 
seated in a chair, because of the pain in the joints of his 
knees.  But the VA examiner had his doubts even concerning 
that-as evidenced by him noting that it was not actually 
clinically confirmed that the veteran could not dress and 
undress himself, but rather, only "alleged[ly]" true based 
on his own personal testimony and presumably that of his 
daughter.  So this has not been objectively confirmed and, in 
fact, during a separate physical examination of the joints 
(including those in the knees), another VA physician 
indicated the veteran "can walk unassisted," albeit with a 
limp while using his one-point cane.  The VA examiner further 
indicated that, although the veteran has pain and painful 
motion in his knees-with associated limitation of motion, 
his knees are nonetheless still "functional."  
Consequently, his appeal cannot be allowed based on the 
medical and other evidence currently of record because he 
does not meet any of the threshold minimum legal requirements 
for A&A status.  Furthermore, the medical and other evidence 
is not approximately equally balanced, for and against the 
claim, on this or any other relevant issue, so the benefit-
of-the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In denying this claim on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA").  The VCAA since has been codified at 38 
U.S.C. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001), and 
the implementing regulations are found at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R.. §§ 3.102, 
3.156(a), 3.159, and 3.126).  The VCAA eliminated the 
requirement of submitting a well-grounded claim and redefined 
VA's obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim and complete his 
application for benefits and assisting him in obtaining 
potentially relevant evidence once identified.  Here, 
however, the rating decision that was appealed, as well as 
the Statement of the Case (SOC) and Supplemental Statement of 
the Case (SSOC) discuss the reasons and bases for the RO's 
decision not to award SMP based on A&A status as well as 
citing the applicable laws and regulations.  So the veteran 
has been duly apprised of what is needed to prevail in this 
appeal.  He also had the opportunity to testify at a hearing, 
but he canceled it, and the RO had him undergo a full battery 
of VA medical examinations to obtain professional opinions 
from doctors concerning the current state of his 
disabilities.  And those medical evaluations included two in 
particular, in July 2000 and June 2001, which were for the 
specific purpose of determining whether he needs the regular 
aid and attendance of another person.  So he is not 
prejudiced by the Board going ahead and deciding his appeal 
without first remanding the case to the RO for initial 
consideration of the VCAA.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).


ORDER

The claim for SMP benefits based on A&A is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

